Exhibit 10.3
CIGNA CORPORATION
DIRECTORS EQUITY PLAN
Article 1. Establishment and Purposes
1.1 Purpose. The CIGNA Corporation Directors Equity Plan (the “Plan”) is
intended to (a) encourage ownership of the Company’s common stock by members of
the Board of Directors of the Company (the “Board”) who are not employees or
officers of the Company and thereby align such directors’ interests more closely
with the interests of the shareholders of the Company, and (b) enhance the
Company’s ability to attract and retain directors of outstanding competence.
1.2 Establishment. CIGNA Corporation has adopted this CIGNA Corporation
Directors Equity Plan, effective as of [January 1, 2010] (the “Effective Date”),
subject to stockholder approval.
Article 2. Definitions
Whenever used herein, the following terms shall have the meanings set forth
below, and, when the defined meaning is intended, the term is capitalized:
2.1 “Administrator” means the Board or any committee or subcommittee authorized
to administer the Plan pursuant to Section 3.1.
2.2 “Award” means any Shares, Deferred Stock Units, Restricted Stock, Restricted
Stock Units or Stock Options granted to a Participant pursuant to the provisions
of the Plan. Stock Options granted pursuant to the Plan do not qualify as
incentive stock options under Section 422 of the Code.
2.3 “Award Agreement” means a written or electronic document or agreement
setting forth the terms and conditions of a specific Award. An Award Agreement
(including any amendment thereto) may be in the form of an agreement to be
executed by both the Participant and the Company (or an authorized
representative of the Company) or terms, certificates, program documents,
notices or similar instruments as approved and designated as being an Award
Agreement (or amendment or portion thereof) by the Administrator.
2.4 “Board Fees” means annual retainer fees payable to a Director at such rate
as shall be established by the Board from time to time for serving as a member
of the Board and, if and to the extent provided by the Administrator, may
include fees payable to a Director for serving as Board chair or vice-chair
and/or as chair, vice-chair or member of a committee of the Board.
2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

 



--------------------------------------------------------------------------------



 



2.6 “Common Stock” means the common stock, par value $0.25 per share, of the
Company.
2.7 “Company” means CIGNA Corporation, a Delaware corporation, and any
successors or companies into which CIGNA Corporation may merge.
2.8 “Deferred Compensation Plan” means the Deferred Compensation Plan of 2005
for Directors of CIGNA Corporation (effective January 1, 2005), or any successor
plan.
2.9 “Deferred Stock Unit” or “DSU” means a unit that represents a right to
receive one Share, or a cash payment equal to the Fair Market Value of one
Share.
2.10 “Director” means a member of the Board who is neither an employee nor an
officer of the Company.
2.11 “Equity Grant” means an award of Common Stock or Deferred Stock Units.
2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.13 “Fair Market Value” means, unless the Administrator provides otherwise, as
of any date, the closing price of a share of Common Stock as reported on the
Composite Tape (or any method of publishing stock prices determined by the
Administrator) as of the close of the regular trading session on the New York
Stock Exchange. If the Composite Tape (or any alternative source) is not
published on that date, the determination will be made on the next preceding
date of publication. In the absence of reported Common Stock sales, the
Administrator will determine Fair Market Value by taking into account all facts
and circumstances the Administrator deems relevant, subject to the requirements
of Code Section 409A.
2.14 “Participant” means any person who is eligible for an Award under the Plan
in consideration for his or her service as a Director.
2.15 “Restricted Stock” means an award of Shares made under the Plan, the grant,
issuance, retention, vesting and/or transferability of which is subject to such
conditions as are expressed in an Award Agreement.
2.16 “Restricted Stock Unit” or “RSU” means an award granted to a Participant
pursuant to which Shares or cash in lieu thereof may be issued in the future on
such terms and conditions as are specified in or determined pursuant to an Award
Agreement.
2.17 “Share” means a share of Common Stock, subject to adjustment as provided in
Section 7.2.
2.18 “Stock Option” means a right granted under the Plan to purchase a number of
Shares at such exercise price, at such times, and on such other terms and
conditions as are specified in or determined pursuant to an Award Agreement.

 

2



--------------------------------------------------------------------------------



 



2.19 “Year” means a calendar year.
Article 3. Administration
3.1 Administrator of the Plan. The Plan shall be administered by the full Board.
Subject to the terms of the Plan, the Board may appoint one or more committees,
and the Board and any such committee may appoint a subcommittee, composed of one
or more directors of the Company, and may delegate to any such (sub)committee
all or any of the authority of the Administrator as set forth in Section 3.2 and
to take all or any other actions determined appropriate to administer the Plan
or any aspect of it. Any action by any such (sub)committee within the scope of
such delegation shall be deemed for all purposes to have been taken by the
Board. Notwithstanding any provision of the Plan, the Board may at any time
limit the authority of any (sub)committee to administer the Plan.
3.2 Authority of the Administrator. Subject to the express provisions of the
Plan and the delegation of any responsibilities by the Board, the Administrator
shall be authorized and empowered to do all things necessary or desirable in
connection with the administration of the Plan, including, without limitation:
(a) to prescribe, amend and waive rules relating to the Plan and to define terms
not otherwise defined herein; (b) to establish the terms and conditions of
Awards made under the Plan and to prescribe the form of documentation used to
evidence any Awards hereunder; (c) to establish and verify the extent of
satisfaction of any conditions to receipt or vesting of Awards; (d) to determine
whether, and the extent to which, adjustments are required pursuant to
Section 7.2 hereof; (e) to interpret and construe the Plan, any rules and
regulations under the Plan and the terms and conditions of any Awards hereunder,
and to make exceptions to any procedural provisions in good faith and for the
benefit of the Company; (f) to amend (subject to the provisions of Section 9.1
herein) the terms and conditions of the Plan, any Awards and any agreement
entered into under the Plan; and (g) to make other determinations which may be
necessary or advisable for the administration of the Plan.
3.3 Decisions Binding. All decisions, determinations and interpretations by the
Board or, except as to the Board, the committee arising under the Plan, any
rules and regulations under the Plan or the terms and conditions of any Awards
hereunder, including questions of construction and interpretation, shall be
final, conclusive, and binding on all persons claiming benefits under the Plan
and shall be given the maximum possible deference allowed by law. The Board and
the Administrator may consider such factors as it deems relevant, in its sole
and absolute discretion, in making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.
Article 4. Participation
4.1 Participation. Any person who is a Director shall be eligible to receive
Awards under the Plan.

 

3



--------------------------------------------------------------------------------



 



Article 5. Deferred Stock Units; Equity Grants in Lieu of Cash Board Fees
5.1 Deferred Stock Units. DSUs represent an unfunded and unsecured obligation of
the Company, except as otherwise provided for by the Administrator, with each
DSU being a bookkeeping entry representing an amount equivalent to one Share.
DSUs may be granted at any time and from time to time prior to the termination
of the Plan to Participants as determined by the Administrator. Each award of
DSUs shall be evidenced by an Award Agreement. Subject to such terms and
conditions as the Administrator may establish, a DSU may be settled through the
delivery of a Share or through the payment in cash of an amount equal to the
Fair Market Value of a Share as of the date for which the amount of such payment
is determined, as established by the Administrator.
5.2 Payment of Board Fees in Equity. Subject to such terms and conditions as may
be established from time to time by the Administrator, including without
limitation any minimum standards or requirements for participation established
by the Administrator, a Director may receive Equity Grants in lieu of all or a
portion of the cash Board Fees otherwise payable to such Director each Year (or,
if applicable, any portion thereof) for his or her service as a Director. The
number of Shares subject to any Equity Grant made pursuant to this Section 5.2
shall be determined by dividing the amount of Board Fees to be paid or awarded
in the form of Equity Grants, as determined by the Administrator or elected by
the Director, by the Fair Market Value of a Share as of the date such Equity
Grant is made. The date on which Equity Grants are made shall be determined by
or pursuant to rules established by the Administrator.
5.3 Settlement of Outstanding DSUs. Subject to such terms and conditions as the
Administrator may establish, a Director may elect to have his or her outstanding
DSUs granted or credited prior to 2010 (including any dividend equivalents
thereon) in respect of Board Fees treated as Awards for purposes of this Plan
and distributed in Shares.
5.4 Voting Rights. Participants who receive Awards under this Article 5 shall
have no voting rights with respect to Shares of Common Stock or Shares
underlying DSUs and dividend equivalents unless and until such Shares are
reflected as issued and outstanding shares on the Company’s stock ledger.
5.5 Dividend Equivalents. Unless provided otherwise by the Administrator, any
DSUs awarded under this Article 5 and any Shares awarded under this Article 5,
the receipt of which is deferred pursuant to a Deferred Compensation Plan, as
well as any dividend equivalent Shares accrued pursuant to this Section 5.5,
shall until paid or distributed to a Participant accrue dividend equivalent
Shares. Dividend equivalent Shares represent the right to receive additional
Shares and shall be credited as of the dividend payment date for Shares. Unless
otherwise provided by the Administrator or, if allowed, elected by a
Participant, Shares shall be issued in payment and satisfaction of dividend
equivalents on the date that the Equity Grants as to which such dividend
equivalents accrued are paid or distributed.
5.6 Deferral Opportunity. The Administrator may permit deferrals of awards under
this Plan in accordance with such terms and conditions as it specifies. Any
deferral election shall be made in accordance with, and subject to the terms and
conditions set forth in, the Deferred Compensation Plan.

 

4



--------------------------------------------------------------------------------



 



Article 6. Other Awards
6.1 Restricted Stock
(a) Restricted Stock Award. Restricted Stock may be granted at any time and from
time to time prior to the termination of the Plan to Participants as determined
by the Administrator. Each award of Restricted Stock shall be evidenced by an
Award Agreement.
(b) Award Agreement. Each Award Agreement evidencing an award of Restricted
Stock shall contain provisions regarding (a) the number of Shares subject to
such award of Restricted Stock or a formula for determining such, (b) the
purchase price of the Shares, if any, and the means of payments, (c) the length
of the restrictive period over which the Restricted Stock shall vest or may
ratably vest, if any, (d) forfeiture provisions, if any, (e) restrictions on the
transferability of the Shares, if any, and (f) such further terms and
conditions, in each case not inconsistent with the Plan as may be determined
from time to time by the Administrator. Shares subject to any Restricted Stock
award shall not be transferable within less than one (1) year from the date of
grant, except upon such separation of service events as specified by the
Administrator. Shares issued under an award of Restricted Stock may be issued in
the name of the Participant and held by the Participant or held by the Company,
in each case as the Administrator may provide.
(c) Voting Rights. Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restrictions.
(d) Dividends and Distributions. Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those Shares, unless determined otherwise by the Administrator.
The Administrator will determine whether any such dividends or distributions
will be automatically reinvested in additional shares of Restricted Stock and
subject to the same restrictions on transferability as the Restricted Stock with
respect to which they were distributed or whether such dividends or
distributions will be paid in cash and whether such cash payments will be made
currently or deferred.
6.2 Restricted Stock Units
(a) RSU Award. RSUs may be granted at any time and from time to time prior to
the termination of the Plan to Participants as determined by the Administrator.
Each grant of RSUs shall be evidenced by an Award Agreement.

 

5



--------------------------------------------------------------------------------



 



(b) Award Agreement. Each Award Agreement evidencing an award of RSUs shall
contain provisions regarding (a) the number of RSUs subject to such award or a
formula for determining such, (b) the purchase price of the Shares, if any, and
the means of payments, (c) the length of the restrictive period over which the
RSUs shall vest or may ratably vest, if any, (d) forfeiture provisions, if any,
(e) restrictions on the transferability of the RSUs, and (f) such further terms
and conditions, in each case not inconsistent with the Plan as may be determined
from time to time by the Administrator. No shares shall be issued or cash paid
in settlement of an RSU within less than one (1) year from the date of grant,
except upon such separation of service events as specified by the Administrator.
(c) Bookkeeping Entry. A RSU is a bookkeeping entry representing an amount
equivalent to one Share. RSUs represent an unfunded and unsecured obligation of
the Company, except as otherwise provided for by the Administrator. Subject to
such terms and conditions as the Administrator may establish, a RSU may be
settled through the delivery of a Share or through the payment in cash of an
amount equal to the Fair Market Value of a Share as of the date for which the
amount of such payment is determined, as established by the Administrator.
(d) Voting Rights. Participants shall have no voting rights with respect to
Shares underlying RSUs unless and until such Shares are reflected as issued and
outstanding shares on the Company’s stock ledger.
(e) Dividend Equivalents. Participants who are granted RSUs shall be entitled to
dividend equivalents only to the extent provided by the Administrator. The
Administrator will determine whether any such dividend equivalents will be
automatically reinvested in additional RSUs and subject to the same terms and
conditions as the RSUs with respect to which they were distributed or whether
such dividend equivalents will be paid in cash and whether such cash payments
will be made currently or deferred.
6.3 Stock Options
(a) Stock Option Awards. Stock Options may be granted at any time and from time
to time prior to the termination of the Plan to Participants as determined by
the Administrator. No Participant shall have any rights as a shareholder with
respect to any Shares subject to a Stock Option hereunder until said Shares have
been issued. Each Stock Option shall be evidenced by an Award Agreement.
(b) Award Agreement. Each Award Agreement evidencing a Stock Option shall
contain provisions regarding (a) the number of Shares which may be issued upon
exercise of the Stock Option, (b) the excercise price of the Shares and the
means of payment for the Shares, (c) the term of the Stock Option, (d) such
terms and conditions of exercisability as may be determined from time to time by
the Administrator, (e) restrictions on the transfer of the Stock Option and
forfeiture provisions, and (f) such further terms and conditions, in each case
not inconsistent with the Plan, as may be determined from time to time by the
Administrator.

 

6



--------------------------------------------------------------------------------



 



(c) Stock Option Price. The exercise price per share of the Shares subject to
each Stock Option granted under the Plan shall equal or exceed 100 percent of
the Fair Market Value of such Shares on the date the Stock Option is granted.
(d) Minimum Vesting. No Stock Option shall be exercisable within less than one
(1) year from the date of grant, except upon such separation of service events
as specified by the Administrator.
(e) Stock Option Term. The “Term” of each Stock Option granted under the Plan
shall not exceed ten (10) years from the date of its grant.
(f) Stock Option Exercise
(1) Partial Exercise. An exercisable Stock Option may be exercised in whole or
in part. However, a Stock Option shall not be exercisable with respect to
fractional Shares and the Administrator may require, by the terms of the
applicable Award Agreement, a partial exercise to include a minimum number of
Shares.
(2) Manner of Exercise. All or a portion of an exercisable Stock Option shall be
deemed exercised upon delivery to the representative of the Company designated
for such purpose by the Administrator all of the following: (i) notice of
exercise in such form as the Administrator authorizes specifying the number of
Shares to be purchased by the Participant, (ii) payment or provision for payment
of the exercise price for such number of Shares, (iii) such representations and
documents as the Administrator, in its sole discretion, deems necessary or
advisable to effect compliance with all applicable provisions of the Securities
Act of 1933, as amended, and any other federal, state or foreign securities laws
or regulations, and (iv) such other representations and documents as the
Administrator, in its sole discretion, deems necessary or advisable. Unless
provided otherwise by the Administrator, no Participant shall have any right as
a shareholder with respect to any Shares purchased pursuant to any Stock Option
until the registration of Shares in the name of such person, and no adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions or other rights for which the
record date is prior to the date such Shares are so registered.
(3) Payment of Exercise Price. To the extent authorized by the Administrator,
the exercise price of a Stock Option may be paid in the form of one of more of
the following, either through the terms of the applicable Award Agreement or at
the time of exercise of a Stock Option: (i) cash or certified or cashiers’
check, (ii) Shares that have been held by the Participant for such period of
time as the Administrator may specify, (iii) other property deemed acceptable by
the Administrator, (iv) a reduction in the number of Shares or other property
otherwise issuable pursuant to such Stock Option, or (v) any combination of
(i) through (iv).

 

7



--------------------------------------------------------------------------------



 



(g) No Repricing; No Automatic Option Grants (Reloads). Without prior approval
of stockholders, the Administrator may not:
(1) Cancel a previously granted Stock Option in exchange for cash or a
replacement Award with a lower (or no) exercise price;
(2) Provide for any automatic grant of a new Stock Option upon a Participant’s
exercise of any Stock Option granted under the Plan; or
(3) Amend a Stock Option to lower the exercise price, except for adjustments
required or otherwise made under Article 7.2, or take any other action that
could constitute a repricing.
Article 7. Shares Subject to the Plan
7.1 Number of Shares. Subject to adjustment as provided in this Article 7, the
aggregate number of Shares issued pursuant to the Plan shall not exceed an
aggregate of 500,000 shares of Common Stock. The aggregate number of Shares
issued under the Plan at any time shall equal the number of Shares actually
issued upon grant or settlement of an Award and pursuant to dividend
equivalents, less any Shares retained or returned to the Company upon cash
settlement, cancellation, expiration or forfeiture of an Award or from dividend
equivalents and less any Shares retained by or delivered to the Company by or on
behalf of a Participant (either actually or by attestation) in payment or
satisfaction of any purchase price or tax obligation respecting an Award. Shares
may be issued from authorized but unissued shares or out of shares held in the
Company’s treasury, or both.
7.2 Adjustment and Changes in Shares. If the outstanding securities of the class
then subject to the Plan are increased, decreased or exchanged for or converted
into cash, property or a different number or kind of shares or securities, or if
cash, property or shares or securities are distributed in respect of such
outstanding securities, in either case as a result of a reorganization,
reclassification, dividend (other than a regular, periodic cash dividend) or
other distribution, stock split, reverse stock split, spin-off or the like, then
the maximum number and type of shares or other securities that may be issued
under the Plan and that are subject to outstanding Awards (including awards of
Common Stock the receipt of which has been deferred) shall be appropriately
adjusted. The Administrator shall determine in its sole discretion the
appropriate adjustment to be effected pursuant to the immediately preceding
sentence and in doing so shall take into account the provisions of any
applicable Award Agreement. In addition, in connection with any such change in
the class of securities then subject to the Plan, the Administrator shall make
equitable adjustments in the number and type of shares or other securities or
cash or other property that may be acquired pursuant to stock options and stock
grants theretofore awarded under the Plan and the exercise price of such stock
options or price, if any, of such stock grants; however no adjustment to an
option shall be made in a manner that will be treated under Code Section 409A as
the grant of a new option.

 

8



--------------------------------------------------------------------------------



 



Article 8. Term of the Plan
Unless earlier suspended or terminated by the Board, no Award may be initially
awarded after the tenth anniversary of the date the Plan is approved by the
Company’s shareholders.
Article 9. Miscellaneous
9.1 Amendment and Termination. The Board may from time to time amend the Plan;
provided, however, that no amendment may without shareholder approval
(a) materially increase the benefits accruing to participants under the Plan,
(b) materially increase the number of shares of Common Stock which may be issued
under the Plan, or (c) materially modify the requirements as to eligibility for
participation in the Plan. In addition, except for an amendment adopted pursuant
to Section 9.6, no amendment or alteration to the Plan shall be made which would
in any material manner adversely affect any Participant’s rights to any Award or
Shares theretofore accrued or granted to him or her hereunder, without the
consent of the Participant.
9.2 Compliance with Securities Laws, Listing Requirements, and Other Laws and
Obligations. The Company shall not be obligated to deliver any shares of Common
Stock under the Plan, (a) until, in the opinion of the Company’s counsel, all
applicable federal and state laws and regulations have been complied with,
(b) if the outstanding Common Stock is at the time listed on any stock exchange,
or quoted on any automated quotation system, until the shares to be delivered
have been listed or authorized to be listed or quoted on such exchange or system
upon official notice of issuance, and (c) until all other legal matters in
connection with the issuance and delivery of such shares have been approved by
the Company’s counsel. If the sale of Common Stock has not been registered under
the Securities Act of 1933, as amended, the Company may require, as a condition
to the payment of Common Stock, such representations or agreements as counsel
for the Company may consider appropriate to avoid violation of such Act and may
require that the certificates evidencing such Stock bear an appropriate legend
restricting transfer. In addition, the Company may, in its discretion, withhold
a portion of the Shares that otherwise would be issued under the Plan to a
Participant or make other such arrangements as it determines appropriate to
satisfy Federal, state and local withholding tax requirements, if any.
9.3 Successors. All obligations of the Company under the Plan shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.
9.4 Applicable Law. The Plan shall be construed and enforced according to the
laws of the State of Delaware without regard to Delaware conflict of laws rules,
to the extent not preempted by federal law, which shall otherwise control.

 

9



--------------------------------------------------------------------------------



 



9.5 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
9.6 Compliance with Code Section 409A. To the extent that a benefit under the
Plan is subject to the requirements of Code Section 409A, it is intended that
the Plan, as applied to that benefit, comply with the requirements of Code
Section 409A, and the Plan shall be so administered and interpreted. The
Administrator may make any changes required to conform the Plan and any option
agreements or other grants with applicable Code provisions and regulations
relating to deferral of compensation under Code Section 409A.

 

10